DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 06/17/2021, with respect to objection to the specification have been fully considered and are persuasive.  The objection to the title has been withdrawn. 
Applicant’s arguments, filed on 06/17/2021, with respect to rejection of claims 1, 9, and 17 under 35 USC 112 (b) / second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on 06/17/2021 with respect to Claims 1, 4, 5, 6, 8, and 9 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Walton et al. (US 2007/0163775 A1) and Claims 17- 20 rejected under 35 U.S.C. 102(a) (1) as being anticipated by Walton as evidenced by Still et al. (US 2004/0152601 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claims 1, 4, 5, 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 20107/0163775 A1) (“Walton” herein – cited previously) and further in view of Hunter et al. (US 2019/0153845 A1) (“Hunter” herein).

Claim 1
Walton discloses a method comprising:
	introducing a treatment fluid into a subterranean formation, the treatment fluid comprising: an acid, a hydrolysable in-situ acid generator, a chelating agent, a hydrolysable in-situ chelating agent generator, or mixtures thereof;
	positioning a propellant in the subterranean formation, the propellant comprising a propellant;
	detonating the propellant to generate one or more fractures in the subterranean formation for receiving at least part of the treatment fluid; and
	introducing the treatment fluid into the one or more fractures in the subterranean
formation. [0006-007; 0017-0023]
Walton however does not explicitly discloses the propellant as an electronically controlled propellant and detonating the propellant to generate propellant detonation pulses to cause one or more fractures.
	Hunter teaches the above limitation (See paragraph 0024 and 0033 → Hunter teaches this limitation in that the detonation Section 40 allows for individual control of the four propellant sections 44a, 44b, 44c and 44d. Thus, electrode discs 42a and 42b may be energized by electrical power via wireline 37 to initiate and sustain combustion in propellant section 44a.  The detonation of the explosives will create a high pressure pulse to the perforation nearby, causing fracture(s) 114 to be created near the tool as shown in FIG. 4.) for the purpose of extending the size or length of fractures 114. [0033]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the method of Walton with the above limitation, as taught by Hunter, in order to extend the size or length of fractures.

Claim 4
Walton discloses the method of claim 1, further comprising:
 	subsequent to performing the steps of claim 1, extending the one or more fractures in the subterranean formation by detonating additional propellant, at least part of the treatment fluid being introduced into the one or more fractures that are extended in the subterranean formation; and
	repeating the step of detonating additional propellant and introducing the treatment fluid into the one or more fractures to increase porosity or fluid conductivity within the subterranean formation. [0024-0026]

Claim 5
Walton discloses the method of claim 1, wherein the propellant is a solid or liquid fuel propellant. [0018-0019]

Claim 6
Walton discloses the method of claim 1, wherein a pressure gradient generated by detonating the propellant transports the treatment fluid into the one or more fractures in the subterranean formation. [0023-0024]

Claim 8
Walton discloses the method of claim 1, wherein the treatment fluid comprises the hydrolysable in-situ acid generator, the hydrolysable in-situ acid generator comprising at least one hydrolysable acid ester, the hydrolysable acid ester comprising homopolymers and copolymers of lactic acid, homopolymers and copolymers of glycolic acid, homopolymers and copolymers of vinyl methylsulphonate, homopolymers and copolymers of vinyl methylphosphonate, and homopolymers and copolymers of dimethylphosphonate, or combinations thereof. [0023-0024]

Claim 10
Walton disclose the method of claim 1, wherein the treatment fluid further comprises one or more of a surfactant, a surface modification agent, a scale inhibitor, a corrosion inhibitor, a paraffin inhibitor, an asphaltene inhibitor, a pour point suppressant composition, a dispersant, a demulsifier, a drag reducer, a viscosity-reducing composition, an oxidizer composition, a gas hydrate inhibitor, a tracer, or a nanoparticle. [0007; 0022]

 	Claims 2, 3, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Walton and Hunter, as applied to claim 1 above, and further in view of Nguyen et al. (US 2018/0238160 Al) (“Nguyen ‘160” herein-cited previously)

Claim 2
Walton discloses the method of claim 1. Walton however is silent regarding, further comprising subsequent to detonating the propellant, injecting a fracturing fluid comprising a micro-proppant or a proppant in the one or more fractures within the subterranean formation to extend a length of the fractures and maintain a fluid conductivity of the fractures generated. (Same as Claim 12)

Claim 3
Walton discloses the method claim 2, wherein the micro-proppant or proppant comprises one or more of natural sand, resin-coated sand, gravel, synthetic organic particles, nylon pellets, high density plastics, composite polymers, polytetrafluoroethylenes, rubbers, resins, ceramics, aluminosilicates, glass, sintered bauxite, quartz, aluminum pellets, nutshells, reinjected drill cuttings, or combinations thereof. (Same as Claim 2)

Claim 9
Walton discloses the method of claim 1.  Walton however does not explicitly disclose, wherein the treatment fluid further comprises:
	an ammonium salt; an oxidizing agent; and
	a brine comprising at least one of calcium or magnesium divalent ions
	wherein the hydrolysable in-situ chelating agent generator comprises a free tertiary amine salt or a compound, and wherein the acid comprises a carboxylic acid. 
	Nguyen teaches the above limitation (See paragraph 0060, 0113, & 0101 →  ‘160 teaches this limitation in that the water may be from any source, provided that it does not contain components that might adversely affect the stability and/or performance of the treatment fluids. Suitable aqueous-miscible fluids may, in some embodiments, include, but not be limited to, an alcohol (e.g., methanol, ethanol, n-
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Walton with the above limitation, as taught by ‘160, in order to enhance complex fracture networks in subterranean formations.

Claim 12
Walton discloses a method comprising:
	introducing a treatment fluid into a subterranean formation, the treatment fluid comprising: an acid, a hydrolysable in-situ acid generator, a chelating agent, a hydrolysable in-situ chelating agent generator, or mixtures thereof;
	positioning a propellant in the subterranean formation, the propellant comprising an electronically controlled propellant;
detonating the propellant to generate propellant detonation pulses to cause one or more fractures in the subterranean formation; and
	injecting a fracturing fluid comprising a micro-proppant or a proppant in the one or more fractures within the subterranean formation. [0006-0007, 0017-0023]
	Walton however is silent regarding injecting a fracturing fluid comprising a micro-proppant or a proppant in the one or more fractures within the subterranean formation and the propellant as an electronically controlled propellant and detonating the propellant to generate propellant detonation pulses to cause one or more fractures.
	Hunter teaches the above limitation (See paragraph 0024 and 0033 → Hunter teaches this limitation in that the detonation Section 40 allows for individual control of the four propellant sections 44a, 44b, 44c and 44d. Thus, electrode discs 42a and 42b may be energized by electrical power via wireline 37 to initiate and sustain combustion in propellant section 44a.  The detonation of the explosives will create a high pressure pulse to the perforation nearby, causing fracture(s) 114 to be created near the tool as shown in FIG. 4.) for the purpose of extending the size or length of fractures 114. [0033]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the method of Walton with the above limitation, as taught by Hunter, in order to extend the size or length of fractures.
	Nguyen ‘160 teaches the above limitation (See paragraphs 0041, 0018, & 0079 → Nguyen ‘160 teaches this limitation in that Tool string 26 is used to introduce a penetrating tool (not shown, such as a perforating tool that is positioned at an area of interest (i.e., a target interval) and is detonated to generate openings 11 (e.g., perforation tunnels) at one or more locations through the wellbore 15 and into the formation 13. Thereafter, fractures 76 are created having a main fracture and branch fractures in accordance with the embodiments of the present disclosure by alternatively introducing the high-viscosity pad fluid and the low-viscosity micro-proppant fluid. Increasing fracture complexity in subterranean formations may increase the conductivity and productivity of the formation. Increasing fracture network complexity (e.g., keeping fractures, such as main fractures and branch fractures as described below, opened) Suitable materials for forming the proppant particulates 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Walton with the above limitation, as taught by Nguyen ‘160, in order to greatly increase the surface area for the hydrocarbons (gas and/or oil) to desorb from the formation matrix, providing flow paths for these fluids to communicate with connected fractures and the wellbore for recovery. [0018]

Claim 13
Walton discloses the method of claim 12, wherein a pressure gradient generated by detonating the propellant transports the treatment fluid into the one or more fractures in the subterranean formation. [0023-0024]

Claim 14
Walton discloses the method of claim 12, wherein the fracturing fluid extends a length of the fractures and maintains a fluid conductivity of the fractures generated. (Same as Claim 12)

Claim 15
Walton discloses the method of claim 12, wherein the propellant is a solid or liquid fuel propellant or an electrically controlled propellant. [0018-0019]

Claim 16
Walton discloses the method claim 12, wherein the micro-proppant or proppant comprises one or more of natural sand, resin-coated sand, gravel, synthetic organic particles, nylon pellets, high density plastics, composite polymers, polytetrafluoroethylenes, rubbers, resins, ceramics, aluminosilicates, glass, sintered bauxite, quartz, aluminum pellets, nutshells, reinjected drill cuttings, or combinations thereof. (Same as Claim 12)

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walton, Hunter,  as applied to claim 1 above, and further in view of Nguyen et al. (US 2016/0061017 A1) (“Nguyen” herein-cited previously).

Claim 7
Walton discloses the method of claim 1. Walton however is silent regarding, wherein the treatment fluid comprises the hydrolysable in-situ chelating agent generator, the hydrolysable in-situ chelating agent generator comprising phosphonate monomers, sulfonate monomers, or combinations thereof.
	Nguyen teaches the above limitation. (See paragraphs 0026 & 0034 → Nguyen teaches this limitation in that in exemplary embodiments, the sloughing or eroding agent selected from the group consisting of fresh water; a brine; an acidic fluid; an in-situ acid generator; an in-situ chelating agent generator; a chelating agent; and any combinations thereof. In some embodiments, hydrolysable in-situ chelating agent generator comprises at least one polymer capable of hydrolyzing to an acid and a chelating agent. In several embodiments, the polymer comprises at least one of the following monomers: phosphonate monomers, sulfonate monomers, and combinations thereof. In exemplary embodiments, the phosphonate monomers comprise at least one of 2-Aminoethylphosphonic acid, Dimethyl methylphosphonate, 1-Hydroxy Ethylidene-1,1-Diphosphonic Acid, Amino tris(methylene phosphonic acid), Ethylenediamine tetra(methylene phosphonic acid), Tetramethylenediamine tetra(methylene phosphonic acid), Hexamethylenediamine tetra(methylene phosphonic acid), Diethylenetriamine penta(methylene phosphonic acid), Phosphonobutane-tricarboxylic acid, N-(phosphonomethyl)iminodiacetic acid, 2-Carboxyethyl phosphonic acid, 2-Hydroxyphosphonocarboxylic acid, Amino-tris-(methylene-phosphonic acid), and combinations thereof.) for the purpose of including a sloughing or eroding agent. [0026] Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Walton, with the above limitation, as taught by Nguyen, in order to including a sloughing or eroding agent.

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walton, Hunter, as applied to claim 1 above, and in further view of Mohaupt (US 4,716,967) (“Mohaupt” herein-cited previously)

Claim 11
Walton discloses the method of claim 1. Walton however is silent regarding, further comprising, subsequent to detonating the propellant, introducing steam into the one or more fractures at pressures greater than a fracture gradient to extend a length of the one or more fractures.
	Mohaupt teaches the above limitation (See Col. 2 lines 55 +→  Mohaupt teaches this limitation in that Ignition of the fuel component of the gas generating charge of this invention occurs by the use of a heat source which is sufficient to raise the temperature of the fuel, adjacent the ignitor, above its ignition temperature. Under most conditions, this temperature is substantially above the boiling point of water or liquid hydrocarbons present in the well, at least adjacent the ignitor. When the ignitor creates an ignition temperature, the liquid there around vaporizes and allows the fuel to reach its ignition temperature. Accordingly, fuel immediately adjacent the ignitor begins to combust thereby generating large quantities of high pressure gaseous products used in the fracturing technique) for the purpose of stimulating a subterranean formation in the open hole by the use of gas generating charge. (Col. 3 lines 27-29)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Walton
.

 	Claims 17- 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Walton, and Hunter, as evidenced by Still et al. (US 2004/0152601 A1) (“Still” herein-cited previously).

Claim 17
Walton discloses a system comprising:
	one or more pumps to introduce a treatment fluid into a wellbore and a subterranean formation, the treatment fluid comprising: an acid, a hydrolysable in-situ acid generator, a chelating agent, a hydrolysable in-situ chelating agent generator, or mixtures thereof; and a delivery apparatus to position propellant into the subterranean formation [0006-0007, 0017-0023]
	Walton discloses other details of the treatment material 95 may be described in commonly assigned United States Patent Application Publication No. US-2004/0152601-A1 (Still herein) entitled Generating Acid Downhole in Acid Fracturing, which is incorporated herein by reference in its entirety [0022] Still recites that The solid acid-precursor is pumped into the well and at temperature, hydrolyses to the active acid, and reacts with the surface of the rock. [0029]
	Walton however does not explicitly discloses wherein the propellant comprises an electronically controlled propellant configured to generate propellant detonation pulses for detonating the propellant and generating one or more fractures for receiving the treatment fluid.
	Hunter teaches the above limitation (See paragraph 0024 and 0033 → Hunter teaches this limitation in that the detonation Section 40 allows for individual control of the four propellant sections 44a, 44b, 44c and 44d. Thus, electrode discs 42a and 42b may be energized by electrical power via wireline 37 to initiate and sustain combustion in propellant section 44a.  The detonation of the explosives will create a high pressure pulse to the perforation nearby, causing fracture(s) 114 to be created near the tool as shown in FIG. 4.) for the purpose of extending the size or length of fractures 114. [0033]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the method of Walton with the above limitation, as taught by Hunter, in order to extend the size or length of fractures.

Claim 18
Walton discloses the system of claim 17, wherein the delivery apparatus is a tubular. [0017-0020]

Claim 19
Walton discloses the system of claim 17, wherein the propellant is positionable to release energy in multiple planes within the subterranean formation. [0024-0026]

Claim 20
Walton discloses the system of claim 17, wherein the propellant is a solid. [0018-0019]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        06/23/2021